Citation Nr: 9925793	
Decision Date: 09/10/99    Archive Date: 09/21/99

DOCKET NO.  96-02 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for a low back 
disability, classified as low back syndrome, currently 
assigned a 20 percent evaluation.

2.  Entitlement to an increased rating for folliculitis of 
the scalp, currently assigned a 10 percent evaluation.

3.  Entitlement to an increased (compensable) rating for 
residuals of a shell fragment wound to the left foot.

4.  Entitlement to an increased (compensable) rating for 
acne.  

5.  Entitlement to an increased (compensable) rating for 
tinea pedis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had nearly continuous active service from April 
1946 to May 1969.  This matter came before the Board of 
Veterans' Appeals (Board) on appeal from a May 1995 rating 
decision by the Montgomery, Alabama, Regional Office (RO), 
which increased an evaluation for a low back disability, 
classified as low back syndrome, from 10 percent to 20 
percent, effective February 26, 1987; increased an evaluation 
for folliculitis of the scalp from noncompensable to 10 
percent evaluation, effective February 26, 1987; and 
confirmed noncompensable evaluations each for residuals of a 
shell fragment wound to the left foot, acne, and tinea pedis.  

It is noted, at the outset, that these are the initial 
ratings assigned for these disorders, or that the appeals 
stem from the original grants of service connection.  As 
such, the guidance of the provisions of Fenderson v. West, 
12 Vet. App. 119 (1999), as they affect "staged" ratings, 
are for application.  As the case is otherwise in need of 
development, the RO will have the initial opportunity to 
evaluate these "staged" ratings.

Although the Board notes that other issues have been raised 
in a written statements by appellant, these issues have not 
been developed for appellate review.  As such, as the 
appellate steps have not been initiated or completed, the 
issues before the Board are those on the title page.  Kellar 
v. Brown, 6 Vet. App. 157 (1994).



REMAND

With respect to the aforestated appellate issues, initial 
review of the evidentiary record indicates that additional 
medical and procedural development should be accomplished 
prior to final appellate determination, for the following 
reasons.

With respect to the appellate issues, appellant was last 
afforded VA examinations in April 1995, more than four years 
ago.  While this information is useful for part of the time 
during which the "staged" ratings might apply, to determine 
the current nature and severity of the service-connected 
disabilities in question, more recent examinations are 
indicated.  Disability determinations should be based upon 
the most complete evaluation of the claimant's condition that 
can feasibly be constructed.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Appellant has subsequently argued, in 
essence, that the service-connected disabilities in question 
are more disabling than reflected by the ratings assigned by 
the RO (which were based primarily upon said April 1995 VA 
examinations).  Thus, the RO should arrange additional 
appropriate VA examinations to determine the nature and 
current severity of the service-connected disabilities in 
question.

Additionally, with regards to the low back disability and 
left foot shell fragment wound increased ratings issues, 
appellant argues that he has arthritis of the low back and 
left foot; and that such arthritis should either be 
separately rated or at least considered in evaluating those 
service-connected disabilities.  However, it does not appear 
from the evidentiary record that the RO has formally 
addressed the questions of whether any arthritis of the low 
back and left foot is part and parcel of those service-
connected disabilities or otherwise related thereto and, if 
so, whether such arthritic involvement may warrant separate 
evaluations.  It appears that such questions should be 
resolved prior to final appellate consideration of the low 
back disability and left foot shell fragment wound increased 
ratings issues, since they are "inextricably intertwined."  

In some previously published VA documents, normal ranges of 
low back motion are listed as  95 (or more) degrees' forward 
flexion, 35 degrees' backward extension, 40 degrees' 
lateroflexion, bilaterally, and 35 degrees' rotation, 
bilaterally.  Unless an examining physician notes otherwise, 
the Board proposes to rely on these aforecited figures as the 
measurement standard for normal ranges of motion of the low 
back and hereby provides notice of that intention in 
accordance with Thurber v. Brown, 5 Vet. App. 119 (1993).  
The appellant and his representative may submit additional 
argument, comment, and evidence in response thereto.

With respect to another procedural matter, after an October 
1995 Statement of the Case was issued and the appeal was 
certified and sent to the Board for appellate consideration, 
appellant submitted to the RO additional private, VA, and 
other medical records dated in the mid-1990's, without a 
written waiver of jurisdiction.  See 38 C.F.R. § 20.1304(c) 
(1998).  Since a Supplemental Statement of the Case has 
apparently not been issued dealing with that additional 
evidence and at least some of those medical records are 
pertinent to the appellate issues, the case requires a remand 
for procedural due process reasons as well.  

Accordingly, the issues on appeal are REMANDED for the 
following:

1.  The RO should contact appellant and 
request him to provide any relevant 
clinical records, not presently 
associated with the claims folder, in his 
possession, as well as the complete names 
and addresses of any physicians or 
medical facilities which have provided 
relevant treatment.  All available, 
actual clinical records (as distinguished 
from physicians' statements based upon 
recollections of previous treatment), to 
the extent such records are not presently 
associated with the claims folder, should 
be obtained from the specified health 
care providers.  The appellant should be 
requested to sign and submit appropriate 
consent forms to release any private 
medical reports to the VA.  Any records 
obtained should be associated with the 
claims folder.

2.  The RO should obtain any additional, 
relevant VA clinical records; and 
associate them with the claims folder. 

3.  To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims folder should contain 
documentation of the attempts made.  The 
appellant and his representative should 
also be informed of any negative results.  
38 C.F.R. § 3.159 (1998).

4.  With respect to the low back 
disability increased rating issue, the RO 
should arrange an appropriate 
examination.  The entire claims folder 
should be reviewed by the examiner prior 
to examination.  All indicated tests and 
studies should be performed and range of 
motion studies of the low back expressed 
in degrees (i.e., forward flexion, 
backward extension, lateroflexion 
bilaterally, and rotation bilaterally) 
should be conducted.

The examiner should state whether there 
is any lumbosacral spinal pathology such 
as arthritis or discogenic disease.  If 
there is any lumbosacral spinal 
pathology, the examiner should render an 
opinion, with the degree of probability 
expressed, regarding whether any 
lumbosacral spinal pathology is (a) 
causally or etiologically related to 
military service or the service-connected 
low back disability, classified as low 
back syndrome, and (b) whether the 
service-connected low back disability, 
classified as low back syndrome, 
aggravated any lumbosacral spinal 
pathology.  The term "aggravated" used 
herein refers to post-service aggravation 
of a non-service-connected disability by 
a service-connected disability, to wit:  
an increase in severity of a non-service-
connected disability (any additional 
impairment of earning capacity) 
attributable to and caused by an already 
service-connected condition.  See Allen 
v. Brown, 7 Vet. App. 439 (1995).  If 
applicable, the examiner should describe 
the presence of any sciatic neuropathy, 
demonstrable muscle spasm, absent deep 
tendon reflexes, or other abnormal 
neurologic findings appropriate to site 
of any diseased lumbar disc/disability.  
The examiner should describe the 
intensity, frequency, duration, and 
severity of any recurring low back 
intervertebral disc syndrome attacks, and 
the degree of any intermittent relief.  

The examiner is requested to specify 
whether any painful motion of the low 
back is clinically elicited, and if so, 
the nature, location, and intensity of 
the pain should be described in detail.  
Any objective indications of such pain 
should be described.  The examiner should 
elicit information as to precipitating 
and aggravating factors (i.e., movement, 
activity), effectiveness of any pain 
medication or other treatment for relief 
of pain, functional restrictions, 
including from pain on motion, and the 
effect the service-connected low back 
disability has upon the appellant's daily 
activities.  See DeLuca v. Brown, 8 Vet. 
App. 202, 205-208 (1995).  The degree of 
functional impairment or interference 
with daily activities, if any, by the 
service-connected low back disability 
should be described in detail.  The 
examiner should differentiate what 
symptoms are reasonably attributable to 
the service-connected low back 
disability, classified as low back 
syndrome, versus any other low back 
disability that may be manifested.  

If these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
in the report.

5.  With respect to the folliculitis of 
the scalp, acne, and tinea pedis 
increased ratings issues, the RO should 
arrange an appropriate examination.  The 
examiner is requested to review the 
entire claims folder prior to 
examination, and determine the nature, 
extent, and severity of appellant's 
service-connected folliculitis of the 
scalp, acne, and tinea pedis.  All 
indicated tests and studies should be 
conducted, and color photographs of the 
affected areas of the skin should be 
accomplished, if feasible.  The examiner 
is requested to provide a detailed 
description of the nature and extent of 
any folliculitis of the scalp, acne, and 
tinea pedis manifested, including but not 
limited to:  The location and number of 
any skin lesions; whether ulceration, 
crusting, exfoliation, exudation, or 
itching is involved and if so, the 
severity thereof (e.g., is it slight, 
moderate, severe, extensive); whether the 
skin disease is slightly, moderately, or 
markedly disfiguring or exceptionally 
repugnant; whether the skin disease has 
"systemic or nervous manifestations"; 
and whether the skin disease is 
responsive to treatment.  The examiner 
should differentiate which symptoms are 
reasonably attributable to the service-
connected folliculitis of the scalp, 
acne, and tinea pedis versus any other 
skin disorder that may be present.  If 
any other skin disease is manifested, the 
examiner should express an opinion as to 
the degree of probability that it may be 
part and parcel of, or otherwise related 
to, the service-connected folliculitis of 
the scalp, acne, and tinea pedis.  The 
degree of functional impairment or 
interference with daily activities, if 
any, by the service-connected skin 
disorders should be described in detail.

The examiner should adequately summarize 
the relevant medical history and clinical 
findings, and provide detailed reasons 
for the medical conclusions reached.  If 
these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
by the examiner.  

6.  With respect to the left foot shell 
fragment wound increased rating issue, 
the RO should arrange an appropriate 
examination(s).  The examiner(s) should 
review the entire claims folder and 
comprehensively describe the nature and 
current severity of the service-connected 
left foot shell fragment wound residuals.  
The examiner(s) should describe the size, 
shape, color, number, location, and 
extent of any scarring attributable to 
the service-connected left foot shell 
fragment wound.  Additionally, the 
examiner(s) should state whether there is 
painful, tender, ulcerated, or adherent 
left foot shell fragment wound scarring; 
whether there is any muscle/tissue loss 
underlying the left foot wound scarring; 
whether there are any arthritic changes 
attributable to the service-connected 
left foot shell fragment wound; and 
whether the left foot wound residuals 
limit function of the part affected.  The 
examiner(s) should specify the severity 
of the left foot wound residuals 
(including any functional limitations, 
etc.) in terms of whether they are 
minimal, mild, moderate, moderately 
severe, or severe.  Color photographs of 
the affected left foot shell fragment 
wound area should be accomplished, if 
feasible.  The extent and degree of 
functional impairment or interference 
with daily activities, if any, by the 
service-connected left foot shell 
fragment wound residuals should be 
described in detail.  If these matters 
cannot be medically determined without 
resort to mere conjecture, this should be 
commented upon in the report(s).

7.  The appellant should be advised that 
he has a right to submit additional 
evidence and argument on the remanded 
matters.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

8.  The RO should review any additional 
evidence and readjudicate the appellate 
issues of entitlement to increased 
ratings for a low back disability, 
folliculitis of the scalp, residuals of a 
shell fragment wound to the left foot, 
acne, and tinea pedis.  The 
readjudication should, to the extent 
pertinent, reflect consideration of the 
guidance of the Fenderson and Allen 
cases.

The RO should consider applicable court 
precedents and statutory and regulatory 
provisions, including DeLuca, and 
38 C.F.R. §§ 4.10, 4.40, 4.45 (1998).  
The RO should adjudicate whether any 
additional low back spinal pathology 
(such as arthritis or discogenic disease) 
and arthritis of the left foot, if 
present, should be considered part and 
parcel of the respective service-
connected low back and left foot 
disabilities or otherwise warrant service 
connection.  Additionally, the RO should 
consider the applicability of 38 C.F.R. 
§ 3.321(b) (1998), pertaining to 
extraschedular evaluation.

Thereafter, to the extent the benefits sought are not 
granted, the appellant and his representative should be 
provided with a supplemental statement of the case and 
afforded a reasonable opportunity to respond thereto.  
Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  No action is 
required of the appellant until he is notified.  The Board 
intimates no opinion as to the ultimate outcome in this case 
by the action taken herein.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


